EXECUTION VERSION

PLAN SUPPORT AGREEMENT
 
This PLAN SUPPORT AGREEMENT, dated as of September 3, 2009 (this “Agreement”),
is entered into by and among:
 
(A)           the undersigned holders (collectively, the “Senior Noteholders”)
of 11-¾% senior notes due 2011 (the “Senior Notes”) of Haights Cross Operating
Company (“HCOC”) issued pursuant to the Senior Note Indenture;
 
(B)           the undersigned holders (collectively, the “Senior Discount
Noteholders” and, together with the Senior Noteholders, the “Noteholders”) of
12-½% senior discount notes due 2011 (the “Senior Discount Notes”) of Haights
Cross Communications, Inc. (“HCC”) issued pursuant to the Senior Discount Note
Indenture;
 
(C)           each of the lenders under that certain Credit Agreement, dated as
of August 15, 2008 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HCOC, as borrower, the
guarantors party thereto, including HCC, and DDJ Capital Management, LLC, as
administrative agent on behalf of the lenders party thereto from time to time
(collectively, the “Credit Agreement Lenders” and, together with the
Noteholders, the “Plan Support Parties”); and
 
(D)           HCC, HCOC and all of its direct and indirect U.S. subsidiaries
party to Prepetition Indebtedness, Triumph Learning, LLC, SNEP, LLC and Recorded
Books, LLC (collectively, the “Company”).
 
WHEREAS:
 
A.           The Company and the Plan Support Parties have discussed
consummating a financial restructuring (the “Restructuring”) of the Senior
Notes, the Senior Discount Notes and the Credit Agreement Loans (collectively,
the “Prepetition Indebtedness”) on substantially the terms set forth in the term
sheet attached hereto as Exhibit A (the “Term Sheet”).
 
B.           The Credit Agreement Lenders have agreed to extend the Forbearance
Agreement pursuant to the Extension Letter.
 
C.           The Company and each Plan Support Party (each a “Party” and
collectively, the “Parties”) anticipate that the Restructuring will be
implemented either (1) through a solicitation of votes for a “prepackaged” plan
of reorganization (a “Prepackaged Case”) pursuant to a transaction exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), and sections 1125 and 1145 of chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§101 et seq. (as may be amended from time to time, the
“Bankruptcy Code”) or (2) through a “prenegotiated” plan of reorganization (a
“Prenegotiated Case”), whereby the Definitive Documents will be finalized prior
to the Petition Date, and votes on the Plan will be solicited during the
Chapter 11 Cases, in either event involving chapter 11 proceedings commenced in
either the United States Bankruptcy Court for the Southern District of New York
or the District of Delaware, as determined by the Company and the Requisite Plan
Support Parties (the “Bankruptcy Court”).

 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
 
SECTION 1. Definitions.  The following terms shall have the following
definitions:
 
“Administrative Expense Claims” has the meaning set forth in the Term Sheet.
 
“Agent” has the meaning set forth in the Credit Agreement.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Agreement Effective Date” has the meaning set forth in Section 2 hereof.
 
“Assumption Agreement” has the meaning set forth in Section 6 hereof.
 
“Ballot” means the ballot distributed with the Disclosure Statement for voting
on the Plan.
 
“Bankruptcy Code” has the meaning set forth in the recitals hereto.
 
“Bankruptcy Court” has the meaning set forth in the recitals hereto.
 
“Bankruptcy Court Filing” has the meaning set forth in Section 8 hereof.
 
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City.
 
“Cash Collateral Stipulation” means a stipulation between the Credit Agreement
Lenders, the Agent and the Filing Entities providing for the use of Cash
Collateral during the pendency of the Chapter 11 Cases and the provision of
“adequate protection” for the benefit of the Credit Agreement Lenders, in form
and substance reasonably satisfactory to the Credit Agreement Lenders and the
Company.
 
“Cash Collateral” means all cash in which the Filing Entities have an interest
that is “cash collateral,” within the meaning of section 363(a) of the
Bankruptcy Code, of the Credit Agreement Lenders.
 
“Chapter 11 Cases” means the voluntary chapter 11 proceedings to be commenced in
the Bankruptcy Court by the Filing Entities for the purpose of consummating the
Transactions.
 
“Company” has the meaning set forth in the preamble hereto.
 
“Credit Agreement” has the meaning set forth in the preamble hereto.
 
“Credit Agreement Lenders” has the meaning set forth in the preamble hereto.

 
2

--------------------------------------------------------------------------------

 
 
“Credit Agreement Loans” means the loans made under the Credit Agreement.
 
“Credit Parties” has the meaning set forth in the Credit Agreement.
 
“DDJ” means DDJ Capital Management, LLC.
 
“Definitive Documentation Completion Date” has the meaning set forth in Section
4(a)(iii)(B)(1) hereof.
 
“Definitive Documents” means the First Day Papers, the Disclosure Statement, the
Plan, the Intercreditor Agreement, the Cash Collateral Stipulation, the
indentures with respect to the New First Lien Notes and New Second Lien Notes,
the Exit Warrants, the shareholders agreement among the holders of the
Reorganized HCC Common Stock, and all related documents, exhibits, annexes and
schedules, in the respective forms attached to the IC Acknowledgment (to the
extent applicable), as such documents may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof and with such
immaterial clarifications and grammatical changes as may be necessary.
 
“Disclosure Statement” means the solicitation and disclosure statement
describing, among other things, the Plan and the Restructuring contemplated by
the Term Sheet, in the form attached to the IC Acknowledgement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exit Warrants” means the warrants described in Schedule 3 to the Term Sheet.
 
“Extension Letter” means that certain letter agreement, dated as of the date
hereof, by and among the Credit Parties, the Agent and the Credit Agreement
Lenders party thereto, as such letter agreement may be modified from time to
time.
 
“Filing Entities” means HCC, HCOC, and any direct or indirect U.S. subsidiaries.
 
“Financing Commitment” means a commitment letter from one or more financial
institutions, reasonably acceptable in form and substance to the Requisite Plan
Support Parties and the Company, committing such financial institutions to
provide $100 million of debt financing to the Reorganized Company, on terms and
conditions reasonably acceptable to the Requisite Plan Support Parties and the
Company and, in any event, not on terms and conditions less favorable than the
New First Lien Notes (as reasonably determined by the Requisite Plan Support
Parties and the Company).
 
“First Day Papers” means any and all “first day” motions to be filed in
connection with the Chapter 11 Cases (and all exhibits, supplements or annexes
thereto), including, without limitation, for approval of the Cash Collateral
Stipulation.

 
3

--------------------------------------------------------------------------------

 

“Forbearance Agreement” means that certain Fourth Forbearance Agreement and
Amendment No. 1 to Credit Agreement, dated as of May 7, 2009, as amended by that
certain (i) letter agreement, dated as of June 5, 2009, by and among the Credit
Parties, the Agent and the Credit Agreement Lenders party thereto, (ii) letter
agreement, dated as of July 16, 2009, by and among the Credit Parties, the Agent
and the Credit Agreement Lenders party thereto, (iii) letter agreement, dated as
of July 30, 2009, by and among the Credit Parties, the Agent and the Credit
Agreement Lenders party thereto, (iv) letter agreement, dated as of August 7,
2009, by and among the Credit Parties, the Agent and the Credit Agreement
Lenders party thereto, (v) letter agreement, dated as of August 20, 2009, by and
among the Credit Parties, the Agent and the Credit Agreement Lenders party
thereto and (vi) the Extension Letter, as such agreement may be further modified
or amended from time to time.
 
“HCC” has the meaning set forth in the preamble hereto.
 
“HCOC” has the meaning set forth in the preamble hereto.
 
“IC Acknowledgment” has the meaning set forth in Section 10 hereof.
 
“Indentures” means, collectively, the Senior Note Indenture and the Senior
Discount Note Indenture.
 
“Informal Committee of Senior Notes” means the informal committee consisting of
DDJ, Bennett Management Corporation, AIG Global Investment Corp. and GoldenTree
Asset Management, in each case on behalf of certain funds and accounts, so long
as (a) the funds and/or accounts such firms manage and/or advise continue to
hold Prepetition HCOC Indebtedness and (b) such firms have not resigned from
such committee.
 
“Intercreditor Agreement” has the meaning set forth in the Term Sheet.
 
“Material Adverse Change” has the meaning set forth in Section 5(f)(vi) hereof.
 
“New Event of Default” means any “Event of Default” under Sections 8.1(a)
(payment default), 8.1(b) (representations), 8.1(f) (cross-default) (so long as
any notice or grace period relating to any applicable “Material Indebtedness” or
“Material Rental Obligation” has expired, and provided that in no event shall
any “Event of Default” arising from or relating to any breach or violation of
the Indentures constitute a “New Event of Default”), 8.1(j) (certain judgments),
8.1(k) (certain ERISA events), 8.1(l) (change of control), 8.1(m) (validity of
Liens of Credit Agreement Lenders), 8.1(n) (certain uninsured losses) and/or
8.1(o) (challenge to Credit Agreement or related loan documents by Guarantors)
of the Credit Agreement, except that “New Event of Default”: shall not include
any Event of Default that is the subject of a Specified Forbearance Item.
 
“New First Lien Notes” means the notes described in Schedule 1 to the Term
Sheet.
 
“New Second Lien Notes” means the notes described in Schedule 2 to the Term
Sheet.
 
“Noteholders” has the meaning set forth in the preamble hereto.

 
4

--------------------------------------------------------------------------------

 
 
“Outside Date” means November 3, 2009, as may be extended in accordance with the
terms hereof.
 
“Party” has the meaning set forth in the recitals hereto.
 
“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a group or any legal entity or association.
 
“Petition Date” means, with respect to each Filing Entity, the date on which it
commences a Chapter 11 Case.
 
“Plan Effective Date” means the date on which the Plan becomes effective in
accordance with the terms thereof.
 
“Plan Support Party” has the meaning set forth in the recitals hereto.
 
“Plan” means the Filing Entities’ joint “prepackaged” or “prenegotiated” plan of
reorganization, in respect of the Chapter 11 Cases, as applicable, including all
exhibits and supplements thereto, the terms of which are consistent with the
Term Sheet, and in the form attached to the IC Acknowledgement.
 
“PPS Completion Date” has the meaning set forth in Section 4(a)(iii)(A)(3)
hereof.
 
“Prenegotiated Case” has the meaning set forth in the recitals hereto.
 
“Prepackaged Case” has the meaning set forth in the recitals hereto.
 
“Prepackaged Solicitation” means a prepetition solicitation of votes on the Plan
in a manner exempt from registration under the Securities Act.
 
“Prepetition HCOC Indebtedness” means, collectively, the Senior Notes and the
Credit Agreement Loans.
 
“Prepetition Indebtedness” has the meaning set forth in the recitals hereto.
 
“Priority Tax Claims” has the meaning set forth in the Term Sheet.
 
“Qualifying Committee Member” means any member of the Informal Committee of
Senior Notes holding an aggregate principal amount of at least $35 million in
Prepetition HCOC Indebtedness.
 
“Representative” means, with respect to any Party, such Party’s affiliates and
its and their directors, officers, employees, agents and advisors (including,
without limitation, financial advisors, counsel and accountants).
 
“Reorganized Company” means, collectively, the Filing Entities as reorganized
pursuant to the Plan.
 

 
5

--------------------------------------------------------------------------------

 
 
“Reorganized HCC” means HCC as reorganized pursuant to the Plan.
 
“Reorganized HCC Common Stock” has the meaning set forth in the Term Sheet.
 
“Reorganized HCOC” means HCOC as reorganized pursuant to the Plan.
 
“Requisite Plan Support Parties” means all of the members of the Informal
Committee of Senior Notes that are Qualifying Committee Members, and any
assignee (pursuant to Section 6 hereof) of the Prepetition HCOC Indebtedness so
long as such assignee holds (a) at least $35 million in aggregate principal
amount of Prepetition HCOC Indebtedness and (b) less than $15 million in
aggregate principal amount of Senior Discount Notes; provided, however, that for
purposes of Section 5(f)(i) hereof, solely the Plan Support Parties that are in
compliance with the terms of Section 3(c) and (d) hereof shall be considered in
the use of this term.
 
“Restructuring” has the meaning set forth in the recitals hereto.
 
“Rights Offering” has the meaning set forth in the Term Sheet.
 
“Rights Offering Proceeds” has the meaning set forth in the Term Sheet.
 
“Senior Discount Note Indenture” means the indenture governing the Senior
Discount Notes, among HCC as obligor and Wells Fargo Bank Minnesota, N.A. as
trustee, dated as of February 2, 2004, as subsequently amended, modified or
supplemented, and the agreements entered into and documents delivered in
connection therewith.
 
“Senior Discount Noteholders” has the meaning set forth in the preamble hereto.
 
“Senior Discount Notes” has the meaning set forth in the preamble hereto.
 
“Senior Note Indenture” means the indenture governing the Senior Notes, among
HCOC as obligor, HCC as parent guarantor, the subsidiary guarantors named
therein, and Wells Fargo Bank Minnesota, N.A. as trustee, dated as of August 20,
2003, as subsequently amended, modified or supplemented, and the agreements
entered into and documents delivered in connection therewith.
 
“Senior Noteholders” has the meaning set forth in the preamble hereto.
 
“Senior Notes” has the meaning set forth in the preamble hereto.
 
“Solicitation Period” means the period during which votes to accept or reject
the Plan are being solicited.
 
“Specified Forbearance Item” has the meaning set forth in the Forbearance
Agreement, as modified by the Extension Letter.

 
6

--------------------------------------------------------------------------------

 
 
“Superior Proposal” means either (a) a bona fide written proposal for a
transaction or series of transactions that the Board of Directors of the Company
determines (after consultation with its legal and financial advisors) in good
faith (i) is reasonably likely to be consummated in a timely manner, taking into
account all factors deemed relevant by such Board of Directors and (ii) if
consummated would, taking into account all factors deemed relevant by such Board
of Directors, result in a cash payment (upon the closing of the transaction or
series of transactions contemplated in such proposal) to or for the benefit of
the holders of the Prepetition HCOC Indebtedness of all amounts due and owing on
account thereof (including postpetition interest, if any) or (b) any proposal
for a transaction or series of transactions with respect to which the Required
Plan Support Parties provide written consent to have treated as a “Superior
Proposal” hereunder.
 
“Target Commencement Date” means October 15, 2009.
 
“Term Sheet” has the meaning set forth in the recitals hereto.
 
“Termination Date” has the meaning set forth in Section 5 hereof.
 
“Termination Event” has the meaning set forth in Section 5 hereof.
 
“Transactions” means, collectively, the transactions contemplated in this
Agreement, the Plan and the Term Sheet (and all exhibits, supplements or annexes
thereto).
 
“Transfer” has the meaning set forth in Section 6 hereof.
 
“Transferee” has the meaning set forth in Section 6 hereof.
 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Term Sheet.
 
SECTION 2. Agreement Effective Date; Conditions Precedent.  This Agreement shall
be effective at 12:01 a.m. prevailing Eastern Time on the date on which the
following conditions have been satisfied (the “Agreement Effective Date”):
 
(a)           the Company shall have executed and delivered counterpart
signature pages to this Agreement to counsel to the Informal Committee of Senior
Notes;
 
(b)           the Requisite Plan Support Parties shall have delivered to the
Company counterpart signature pages to this Agreement; and
 
(c)           the Informal Committee of Senior Notes shall have determined that,
except for ordinary course claims for professionals, employees, and the lease of
HCC headquarters, substantially all of which are for the benefit of HCOC and its
direct and indirect subsidiaries and for which HCC receives reimbursement from
HCOC, no claims exist against HCC as of the date hereof, and no such claims are
expected to exist as of the filing of the Chapter 11 Cases, other than claims
(A) representing or in connection with (i) the Senior Discount Notes, (ii) the
guaranty under the Credit Agreement, (iii) the guaranty under the Senior Note
Indenture and (iv) the equity of HCC or (B) in an amount and of a priority
reasonably acceptable to the Requisite Plan Support Parties.

 
7

--------------------------------------------------------------------------------

 
 
SECTION 3. Commitment of Plan Support Parties. Subject to the occurrence of the
Agreement Effective Date and prior to the occurrence of the Termination Date (if
applicable), each Plan Support Party shall:
 
(a)           vote (or cause or instruct any custodian, nominee or other agent
to timely vote) all Prepetition Indebtedness beneficially owned by such Plan
Support Party or for which it is the nominee, investment manager or advisor for
beneficial holders thereof in favor of the Plan in accordance with the
applicable procedures set forth in the Disclosure Statement and accompanying
voting materials, and timely return a duly-executed Ballot in connection
therewith no later than the tenth (10th) Business Day following the date of
commencement of the Solicitation Period (in either a Prepackaged Case,
Prenegotiated Case or otherwise);
 
(b)           not withdraw or revoke its tender, consent or vote, except to the
extent that the terms of the related plan of reorganization are inconsistent
with the terms of the Definitive Documents;
 
(c)           with respect to all Senior Notes or Senior Discount Notes held by
such Plan Support Party, forbear from exercising any rights or remedies it may
have in respect of such notes in accordance with the terms and conditions
contained in the Forbearance Agreement, as if (i) such Plan Support Party were
party to the Forbearance Agreement in its capacity of a holder of such notes and
(ii) the Forbearance Agreement specifically referenced and related to the
exercise of rights and remedies under any and all documents relating to such
notes;
 
(d)           forbear from exercising any rights or remedies it may have in
respect of the Credit Agreement in accordance with the terms and conditions
contained in the Forbearance Agreement;
 
(e)           following the commencement of the Chapter 11 Cases, not
(i) object, on any grounds, to the terms, conditions, nature or amount of the
Filing Entities’ proposed use of Cash Collateral, except to the extent that such
terms are inconsistent with the terms contained in the Definitive Documents,
(ii) object, on any grounds, to confirmation of the Plan (without limiting any
right to object to a plan of reorganization containing terms that are
inconsistent with the terms of the Definitive Documents), or (iii) directly or
indirectly seek, solicit, support, vote for, agree to, accept or encourage
(x) any objection to the Plan or (y) any other plan of reorganization or
liquidation or any sale process with respect to the Company (or any of its
business units), including any sale under section 363 of the Bankruptcy Code;
 
(f)           not take any other action, including, without limitation,
initiating any legal proceeding that is inconsistent with, or that would be
reasonably likely to interfere with, delay or impede, directly or indirectly,
with the consummation of the Restructuring and the Transactions;

 
8

--------------------------------------------------------------------------------

 
 
(g)           use its commercially reasonable efforts to work with the Company
in its efforts to satisfy the relevant timeline set forth in Section 4(a)(iii)
hereof and to provide the IC Acknowledgment as soon as practicable;
 
(g)           permit the filing of this Agreement with the Bankruptcy Court and
as an exhibit to the Plan; provided, that unless required by the Bankruptcy
Court, the portions of the signature pages reflecting the holdings of
Prepetition Indebtedness of the Plan Support Parties shall be redacted from any
such filing; and
 
(h)           not raise any objection and not support any objection to any
retention by the Company of:  (a) Brown Rudnick LLP as its legal counsel; and/or
(b) Houlihan Lokey, as its financial advisor, so long as such retention is based
on terms and conditions that are substantially the same as were disclosed to the
Plan Support Parties prior to the date hereof.
 
Notwithstanding the foregoing, nothing in this Agreement shall be construed as
to prohibit any Party from appearing as a party-in-interest in any matter to be
adjudicated in the Chapter 11 Cases so long as such appearance and the positions
advocated in connection therewith are not materially inconsistent with the terms
contained herein or in the Definitive Documents and are not for the purpose of
hindering, delaying or preventing the consummation of the Transactions.
 
SECTION 4. The Company Commitment and Covenants.  (a) The Company agrees:
 
(i)           to support and use its commercially reasonable efforts to complete
the Restructuring;
 
(ii)           to use its commercially reasonable best efforts to obtain a
Financing Commitment and consummate the transactions contemplated thereunder in
sufficient time so as not to delay the consummation of the Plan;
 
(iii)           (A)  in the event of a Prepackaged Case, to use its commercially
reasonable efforts to:
 
(1)           commence the Prepackaged Solicitation on or prior to the Target
Commencement Date;
 
(2)           complete the Prepackaged Solicitation on or prior to the
twentieth (20th) Business Day after the actual date on which the Prepackaged
Solicitation is commenced;
 
(3)           commence the Prepackaged Case on or prior to the fifth (5th)
Business Day after the completion of the Prepackaged Solicitation (the date of
such completion, the “PPS Completion Date”);
 
(4)           take all steps reasonably necessary and desirable to obtain an
order of the Bankruptcy Court confirming the Plan on or prior to the forty-fifth
(45th) Business Day after the PPS Completion Date; and

 
9

--------------------------------------------------------------------------------

 
 
(5)           take all steps reasonably necessary and desirable to cause the
effective date of the Plan to occur on or prior to the fifty-fifth (55th)
Business Day after the PPS Completion Date, and
 
(B)           in the event of a Prenegotiated Case, to use its commercially
reasonable efforts to:
 
(1)           finalize the Definitive Documents on or prior to Target
Commencement Date (the date on which the Definitive Documents are finalized, the
“Definitive Documentation Completion Date”);
 
(2)           commence the Prenegotiated Case on or prior to the fifth (5th)
Business Day after the Definitive Documentation Completion Date;
 
(3)           take all steps reasonably necessary and desirable to cause the
hearing to approve the Disclosure Statement to be held on or prior to the
fiftieth (50th) day after the Definitive Documentation Completion Date;
 
(4)           take all steps reasonably necessary and desirable to obtain an
order of the Bankruptcy Court confirming the Plan on or prior to the
eighty-fifth (85th) day after the Definitive Documentation Completion Date; and
 
(5)           take all steps reasonably necessary and desirable to cause the
effective date of the Plan to occur on or prior to the one hundredth (100th) day
after the Definitive Documentation Completion Date, and
 
(iv)           to take commercially reasonable efforts to do all things
reasonably necessary and appropriate in furtherance of the Restructuring,
including, without limitation, contesting  and immediately seeking to dismiss
any involuntary chapter 11 proceeding, receivership, or other insolvency
proceeding involuntarily commenced against the Company, or converting such
proceeding into a chapter 11 proceeding consistent with the terms of this
Agreement;
 
(v)           to take commercially reasonable efforts to obtain any and all
required and material regulatory and/or third-party approvals for the
Restructuring;
 
(vi)           not to commence, with respect to a Prepackaged Case, the
Prepackaged Solicitation, and with respect to a Prenegotiated Case, the Chapter
11 Cases, prior to execution and delivery of the IC Acknowledgment by the
Requisite Plan Support Parties; and
 
(vii)           within four (4) Business Days of the Agreement Effective Date,
file with the Securities and Exchange Commission (a) a Form 8-K disclosing the
material terms of the Restructuring, in form and substance reasonably
satisfactory to the Company and the Requisite Plan Support Parties and (b) a
Form 15 Notice of Suspension of Duty to File Reports under the Exchange Act.

 
10

--------------------------------------------------------------------------------

 
 
(b)           On or prior to the tenth (10th) Business Day prior to the Target
Commencement Date, the Company and the Requisite Plan Support Parties shall
determine (which determination shall be recorded in writing) whether to
effectuate the Restructuring through a Prepackaged Case or a Prenegotiated Case.
 
(c)           The Company shall pay (i) all reasonable fees and out-of-pocket
expenses of the financial adviser, if any (subject to a written fee agreement
setting forth the terms of such engagement, which shall be reasonably
satisfactory to the Company), and the legal advisers (including local counsel)
to the Informal Committee of Senior Notes, in the case of Shearman & Sterling
LLP, in accordance with the terms of that certain fee letter between HCOC and
Shearman & Sterling LLP, dated August 14, 2009, as may be amended from time to
time and (ii) all reasonable fees and out-of-pocket expenses of advisers to the
Agent and Credit Agreement Lenders.
 
(d)           Nothing in this Agreement shall be deemed to prevent the Company
from taking, or refraining from taking, any action that it is obligated to take,
or refrain from taking, in the performance of any fiduciary or similar duty
which the Board of Directors of the Company owes to any other person, so long as
such action (or inaction) is in response to, or in connection with, a Superior
Proposal.  The Company, upon the decision of its Board of Directors to take, or
refrain from taking, any action, which action or inaction would be contrary to
the terms hereof, shall promptly deliver to the counsel to the Informal
Committee of Senior Notes a written notice that the Company has elected to
exercise its “fiduciary out” rights under this Section 4(d).
 
(e)           The Company shall cause WF Howes Limited to comply with the terms
and conditions contained in this Agreement as if such entity were party hereto.
 
SECTION 5. Termination.
 
(a)           This Agreement shall terminate at 10:00 p.m. prevailing Eastern
Time on the Outside Date if: (i) a determination has been made pursuant to
Section 4(b) to effectuate the Restructuring through a Prepackaged Case and the
Prepackaged Solicitation has not been commenced on or before the Outside Date or
(ii) a determination has been made pursuant to Section 4(b) to effectuate the
Restructuring through a Prenegotiated Case and the IC Acknowledgement for the
Definitive Documents has not been finalized on or before the Outside Date.
 
(b)           Automatic Termination in respect of a Prepackaged Case.  If the
Prepackaged Solicitation is commenced on or prior to the Outside Date, the
occurrence of any of the following events also shall be a “Termination Event”:
 
(i)           if the Prepackaged Solicitation has not been concluded by
11:59 p.m. prevailing Eastern Time on the twenty-fifth (25th) Business Day after
the Outside Date;

 
11

--------------------------------------------------------------------------------

 
 
(ii)           if the Company fails to commence the Prepackaged Case by
11:59 p.m. prevailing Eastern Time on the twenty-eighth (28th) Business Day
after the Outside Date;
 
(iii)           if the effective date of the Plan does not occur by 11:59 p.m.
prevailing Eastern Time on the seventieth (70th) Business Day after the Outside
Date;
 
(iv)           if the Company without the consent of the Requisite Plan Support
Parties (1) withdraws from or takes any action materially inconsistent with the
Plan or the Restructuring (which withdrawal or action, if capable of being
reversed, has not been reversed within five (5) days of the giving of written
notice by the Requisite Plan Support Parties to the Company), (2) without the
consent of the Requisite Plan Support Parties, supports any plan of
reorganization other than the Plan or supports any sale process with respect to
the Company (or any of its business units), including any sale under section 363
of the Bankruptcy Code, (3) moves to dismiss any of the Chapter 11 Cases,
(4) moves for conversion of any of the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, (5) moves for appointment of a trustee or an examiner
with expanded powers pursuant to section 1104 of the Bankruptcy Code in any of
the Chapter 11 Cases, (6) breaches any material term contained in the Cash
Collateral Stipulation (subject to any applicable cure periods) or (7) seeks to
reject or otherwise invalidate, in whole or in part, this Agreement; or
 
(v)           if (1) a trustee or an examiner with expanded powers is appointed
in any of the Chapter 11 Cases, (2) any of the Chapter 11 Cases is converted to
a case under chapter 7 of the Bankruptcy Code or (3) any of the Chapter 11 Cases
is dismissed.
 
(c)           Automatic Termination in respect of a Prenegotiated Case.  If the
IC Acknowledgement is duly executed and delivered by the Company and the
Requisite Plan Support Parties on or prior to the Outside Date, the occurrence
of any of the following events shall be a Termination Event:
 
(i)           if the Company fails to commence the Prenegotiated Case by
11:59 p.m. prevailing Eastern Time on the second (2nd) Business Day after the
Outside Date;
 
(ii)           if the Bankruptcy Court does not approve the Disclosure Statement
and permit solicitation of the Plan by 11:59 p.m. prevailing Eastern Time on the
fifty-fifth (55th) day after the Outside Date;
 
(iii)           if the Bankruptcy Court does not confirm the Plan by 11:59 p.m.
prevailing Eastern Time on the ninety-fifth (95th) day after the Outside Date;
 
(iv)           if the effective date of the Plan does not occur by 11:59 p.m.
prevailing Eastern Time on the hundred tenth (110th) day after the Outside Date;

 
12

--------------------------------------------------------------------------------

 
 
(v)           if the Company without the consent of the Requisite Plan Support
Parties (1) withdraws from or takes any action materially inconsistent with the
Plan or the Restructuring (which withdrawal or action, if capable of being
reversed, has not been reversed within five (5) days of the giving of written
notice by the Requisite Plan Support Parties to the Company), (2) without the
consent of the Requisite Plan Support Parties, supports any plan of
reorganization other than the Plan or supports any sale process with respect to
the Company (or any of its business units), including any sale under section 363
of the Bankruptcy Code, (3) moves to dismiss any of the Chapter 11 Cases,
(4) moves for conversion of any of the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, (5) moves for appointment of a trustee or an examiner
with expanded powers pursuant to section 1104 of the Bankruptcy Code in any of
the Chapter 11 Cases, (6) breaches any material term contained in the Cash
Collateral Stipulation (subject to any applicable cure periods) or (7) seeks to
reject or otherwise invalidate, in whole or in part, this Agreement; or
 
(vi)           if (1) a trustee or an examiner with expanded powers is appointed
in any of the Chapter 11 Cases, (2) any of the Chapter 11 Cases is converted to
a case under chapter 7 of the Bankruptcy Code or (3) any of the Chapter 11 Cases
is dismissed.
 
(d)           This Agreement shall terminate upon the earlier of (i) the date of
receipt of any notice delivered pursuant to Section 4(d) hereof and (ii) the
date upon which any action is taken or not taken by the Company, which action or
inaction is contrary to the terms of this Agreement, in reliance upon Section
4(d) hereof.
 
(e)           Notwithstanding any provision in this Agreement to the contrary,
upon the written consent of the Requisite Plan Support Parties and the Company,
(i) the dates set forth in Sections 5(b)(i) through (iii) or 5(c)(i) through
(iv) may be extended prior to or upon each such date and such later dates agreed
to in lieu thereof and shall be of the same force and effect as the dates
provided herein; and (ii) the automatic termination of this Agreement pursuant
to Sections 5(b)(iv) through (v), 5(c)(v) through (vi) and 5(d) may be reversed
by a written notice of the Required Plan Support Parties within three Business
Days of the occurrence of any event described therein (in which case the terms
of this Agreement shall be reinstated in full as if no such termination had
occurred; provided, however, that no Plan Support Party shall be deemed to be in
breach of this Agreement as a result of any actions taken (or not taken) between
the time of such automatic termination and the delivery of such notice).
 
(f)           Termination Contingent Upon Vote by the Requisite Plan Support
Parties.  This Agreement shall terminate and be of no further force or effect
upon written notice to the Company from the Requisite Plan Support Parties that:

 
13

--------------------------------------------------------------------------------

 

(i)           the trustee under any of the Indentures, or holders of more than
50% of the face amount of Senior Discount Notes or the Senior Notes, as the case
may be (A) have commenced any action or proceeding to collect or recover any
amount that is or may become due and payable with respect to such notes in which
the movant or movants seeks or seek a judgment lien, a prejudgment lien or
attachment or any form of equitable relief (including any injunctive relief) and
the Company had not filed for protection under chapter 11 of the Bankruptcy Code
as of the date and time of such written notice of termination  or (B) have
commenced any other action or proceeding to collect or recover any amount that
is or may become due and payable with respect to such notes and an order
granting the relief requested in such action or proceeding has been entered by
the applicable court; for the avoidance of doubt, issuance of a default letter
or reservation of rights letter and/or charging the default rate applicable to
the Senior Notes or Senior Discount Notes shall not constitute or be deemed to
be an action or proceeding under the immediately preceding provision;
 
(ii)           there has occurred and is continuing any New Event of Default
that is not waived by the requisite Credit Agreement Lenders and two (2)
Business Days shall have elapsed since Agent’s delivery of written notice to the
Company with respect thereto;
 
(iii)           any court of competent jurisdiction or other competent
governmental or regulatory authority issues an order making illegal or otherwise
restricting, preventing or prohibiting the consummation of the Restructuring
contemplated hereby;
 
(iv)           either (1) a filing or commencement by any Filing Entity of (x)
any motion, application, adversary proceeding or cause of action challenging the
validity, enforceability, perfection or priority of or seeking avoidance of the
liens securing the obligations referred to in the Credit Agreement, and related
agreements (collectively, the “Secured Obligations”) or (y) any other motion,
application, adversary proceeding or cause of action challenging the validity,
enforceability, perfection or priority of or seeking the avoidance of the
Secured Obligations, or that is adversarial to the Agent or any of the Credit
Agreement Lenders (or if the Filing Entities support any such motion,
application or adversary proceeding commenced by any third party or consent to
the standing of any such third party) or (2) the entry of an order of the
Bankruptcy Court providing relief against the interests of any Credit Agreement
Lender with respect to any of the foregoing causes of action or proceedings;
 
(v)           a filing by any Filing Entity of any motion, application or
adversary proceeding seeking to invalidate or disallow in any respect the claims
in respect of the Senior Notes or the Senior Discount Notes;

 
14

--------------------------------------------------------------------------------

 

(vi)           there occurs any change, effect, event, occurrence, development,
circumstance or state of facts which has or would reasonably be expected to have
a materially adverse effect on the business, properties, operations, financial
condition or results of operations of the Company (including its foreign
subsidiaries and their respective businesses), taken as a whole or which
materially impair the Company’s ability to perform its obligations under this
Agreement or have a materially adverse effect on or prevent or materially delay
the consummation of the transactions contemplated by this Agreement; provided
that in no event shall any of the following, alone or in combination, be taken
into account in determining whether there has been or would reasonably likely
be, a material adverse effect:  (i) any effect directly resulting from the
public announcement of and compliance with the terms and conditions of this
Agreement or the transactions contemplated hereby; or (ii) any effect that
results from events, circumstances or situations affecting general worldwide
economic or capital market conditions, including acts of war, acts of terrorism
or natural disasters, so long as such effect does not disproportionately affect
the Company (a “Material Adverse Change”); or
 
(vii)           the Company has materially breached any representation,
warranty, covenant or agreement contained in this Agreement, which breach (if
capable of being cured) has not been cured within five (5) days after the giving
of written notice by the Requisite Plan Support Parties to the Company of such
breach.
 
(g)           Termination Contingent Upon Determination by the Company.  This
Agreement shall terminate and be of no further force or effect upon written
notice to the Plan Support Parties from the Company that:
 
(i)           any court of competent jurisdiction or other competent
governmental or regulatory authority issues an order making illegal or otherwise
restricting, preventing or prohibiting the consummation of the Restructuring
contemplated hereby;
 
(ii)           any of the Plan Support Parties has materially breached any
representation, warranty, covenant or agreement contained in this Agreement,
which breach (if capable of being cured) has not been cured within five (5) days
after the giving of written notice by the Company to the Plan Support Parties of
such breach; or
 
(iii)           the Company has received, and has accepted, a Superior Proposal.
 
Any termination of this Agreement pursuant to this Section 5 shall constitute a
“Termination Event”.  The date on which a Termination Event occurs shall be
referred to as the “Termination Date”.  Upon termination of this Agreement, the
parties’ respective obligations hereunder shall cease to exist and the parties
shall all be restored to the same position that they were in, and shall have the
same legal rights that they possessed, immediately prior to their execution and
delivery hereof; provided, however, that, no such termination shall relieve any
party from liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination.  It is expressly agreed that
Sections 5, 13, 21, 24, 26, 30 and the second sentence of 27 shall survive
termination of this Agreement.

 
15

--------------------------------------------------------------------------------

 

SECTION 6. Transfer of Prepetition Indebtedness.  If, following execution of
this Agreement by a Plan Support Party, such Plan Support Party hypothecates,
pledges, conveys, transfers, assigns or sells (each, a “Transfer”) all or a part
of the Prepetition Indebtedness held by such Plan Support Party to any Person
(each such Person, a “Transferee”), such Transferee must, as a condition
precedent to such Transfer, execute an assumption in substantially the form set
forth hereto as Exhibit B (the “Assumption Agreement”), a fully executed copy of
which shall be delivered to the Company and Shearman & Sterling LLP, counsel to
the Informal Committee of Senior Notes.  Any Transfer that is made in violation
of the immediately preceding sentence shall be null and void.  A Plan Support
Party shall notify the Company in writing of any Transfer by it of any
Prepetition Indebtedness within five Business Days of the execution of an
agreement (or trade confirmation) in respect of such Transfer.
 
SECTION 7. Plan Support Party Representations.  Each Plan Support Party
represents and warrants to each other Party that:
 
(a)           as of the date of this Agreement, it is the beneficial owner of
the face amount of the Prepetition Indebtedness, or is the nominee, investment
manager or advisor for beneficial holders of the Prepetition Indebtedness in the
principal amount set forth on its signature page hereto;
 
(b)           subject to Section 28(b) hereof, there is no Prepetition
Indebtedness of which it or any affiliate is the beneficial owner, or is the
nominee, investment manager or advisor for beneficial holders thereof, that are
not set forth on the signature page hereto;
 
(c)           other than pursuant to this Agreement, such Prepetition
Indebtedness is free and clear of any pledge, lien, security interest, charge,
claim, equity, option, proxy, voting restriction, right of first refusal or
other limitation on disposition or encumbrances of any kind, that would
adversely affect in any way such Plan Support Party’s performance of its
obligations contained in this Agreement at the time such obligations are
required to be performed;
 
(d)           as of the date of this Agreement, such Party is duly organized,
validly existing, and in good standing under the laws of the state of its
organization (to the extent applicable to such type of organization), and has
all requisite corporate, partnership, or limited liability company power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, this Agreement;
and
 
(e)           assuming the due execution and delivery of this Agreement by the
Company, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as may be limited by
bankruptcy, insolvency, or similar laws, or by equitable principles relating to
or limiting creditors’ rights generally.

 
16

--------------------------------------------------------------------------------

 
SECTION 8. Cooperation of the Parties.  The Informal Committee of Senior Notes
is hereby authorized by each Plan Support Party to continue to pursue and
negotiate the terms of the Restructuring and the Definitive Documents containing
terms substantially in accordance with the terms set forth in the Term
Sheet.  Subject to the occurrence of the Agreement Effective Date and until the
occurrence of the Termination Date (if applicable), the Parties will
(x) negotiate in good faith the definitive documentation necessary to implement
the Restructuring, which shall be, in all material respects, substantially in
accordance with the terms and conditions contained in the Term Sheet, and
(y) act in good faith to support the implementation and documentation of the
Restructuring.  Without limiting the generality of the foregoing, prior to the
commencement of and during the Chapter 11 Cases, the Company shall use its
commercially reasonable efforts to provide advance draft copies of all
substantive motions or applications, requests for relief, objections, responses,
replies and other documents the Company intends to file with the Bankruptcy
Court (each a “Bankruptcy Court Filing”) to counsel for the Informal Committee
of Senior Notes at least three (3) Business Days prior to the date when the
Company intends to file any such document, and one (1) Business Day prior to the
date when the Company intends to file any procedural motions, and shall consult
in good faith with counsel to the Informal Committee of Senior Notes regarding
the form and substance of any such proposed filing with the Bankruptcy Court,
and shall refrain from making public or filing with a Bankruptcy Court any
Bankruptcy Court Filing without the prior consent of the Requisite Plan Support
Parties, which consent will not be unreasonably withheld, conditioned or
delayed; provided, that if the Company cannot meet its obligations to provide
such advance notice, it shall use commercially reasonable efforts to provide as
much notice as possible.
 
SECTION 9. Service on Official Committee.  Notwithstanding anything herein to
the contrary, if a Plan Support Party is appointed to and serves on an official
committee in the Chapter 11 Cases, the terms of this Agreement shall not be
construed to limit such Plan Support Party’s exercise of its fiduciary duties in
its role as a member of such committee, and any exercise of such fiduciary
duties shall not be deemed to constitute a breach of the terms of this
Agreement; provided, however, that serving as a member of such committee shall
not relieve the Plan Support Party of any obligations to vote in favor of the
Plan; provided further that nothing in this Agreement shall be construed as
requiring any Plan Support Party to serve on any official committee in the
Chapter 11 Cases.
 
SECTION 10. Certification of Definitive Documents.  Prior to the commencement of
the Prepackaged Solicitation, or prior to the final agreement of the Definitive
Documents, in the event of a Prenegotiated Case, upon the agreement of the
Company and the Requisite Plan Support Parties that the Definitive Documents are
in final form, the Company and the Requisite Plan Support Parties shall enter
into a written intercreditor acknowledgment substantially in the form attached
hereto as Exhibit C (the “IC Acknowledgment”), confirming that the documents
attached thereto are in final form and are consistent with the terms set forth
in the Term Sheet.  Such determination and delivery of the IC Acknowledgment by
the Parties shall not be unreasonably withheld, conditioned or delayed by any of
the Parties.
 
SECTION 11. Exclusivity.  Except as expressly set forth herein (including,
without limitation, under Section 4(d) hereof), neither the Company nor any of
its Representatives will, other than to, from or with respect to the Informal
Committee of Senior Notes:  (x) solicit, initiate, encourage or accept any
inquiries, proposals or offers from any Person (i) relating to financial
restructuring of the Company or any of its subsidiaries or the debt thereof or
(ii) enter into any other extraordinary business transaction involving or
otherwise relating to the Company; or (y) participate in any discussions,
conversations, negotiations or other communications with any other Person
regarding, or furnish to any other Person any information with respect to, or
otherwise cooperate in any way, assist or participate in, facilitate or
encourage any effort or attempt by any Person to seek to do any of the
foregoing.

 
17

--------------------------------------------------------------------------------

 

SECTION 12. The Company Representations.  The Company represents to each other
Party that:
 
(a)           as of the date of this Agreement, it is duly organized, validly
existing, and in good standing under the laws of the state of its organization,
and has all requisite corporate, partnership, or limited liability company power
and authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, this Agreement;
 
(b)           assuming the due execution and delivery of this Agreement by the
Plan Support Parties, this Agreement is the legally valid and binding obligation
of it, enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, or similar laws, or by equitable principles
relating to or limiting creditors’ rights generally;
 
(c)           as of the date of this Agreement, it is not aware of any event
that, due to any fiduciary or similar duty to any other person, is reasonably
expected to prevent it from taking any action required of it under this
Agreement;
 
(d)           as of the date of this Agreement, it is not aware of any “Event of
Default” under the Credit Agreement that is not the subject of a Specified
Forbearance Item; and
 
(e)           as of the date of this Agreement, it is not aware of any event or
circumstance that is reasonably expected to (including with the passage of time)
give rise to a termination of, or the ability to terminate, this Agreement under
Sections 5(b)(iv), (v), 5(c)(v), (vi) or 5(f) hereof.
 
SECTION 13. Entire Agreement; Conflict.  This Agreement, including schedules and
annexes, constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement, and supersedes all other prior negotiations,
agreements and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement; provided, however, that any
confidentiality agreement executed by any Plan Support Party shall survive this
Agreement and shall continue to be in full force and effect, in accordance with
the terms thereof, irrespective of the terms hereof; provided further that the
Parties shall enter into various Definitive Documents to give effect to the
transactions contemplated in this Agreement.  Notwithstanding the foregoing,
nothing in this Agreement shall be deemed a waiver of any obligations of the
Company under the covenants set forth in the Prepetition Indebtedness
documents.  In the event that any terms hereof conflict with the terms contained
in the Credit Agreement or any of the Indentures, this Agreement shall govern.
 
SECTION 14. Survival of Agreement.  Each of the Parties acknowledges and agrees:
(a) that this Agreement is being executed in connection with negotiations
concerning a possible financial restructuring of the Company and in
contemplation of the Chapter 11 Cases; and (b) it is the intention of the
Parties that, to the fullest extent permitted under applicable law, the rights
granted in this Agreement are enforceable by each signatory hereto without
approval of the Bankruptcy Court.

 
18

--------------------------------------------------------------------------------

 

SECTION 15. Acquisition of Additional Debt.  This Agreement shall in no way be
construed to preclude any Plan Support Party from acquiring additional
Prepetition Indebtedness; provided, however, that any such additional
Prepetition Indebtedness automatically shall be deemed to be subject to the
terms of this Agreement and the representation contained in Section 7 hereof
shall be deemed to have been made with respect to any Prepetition Indebtedness
acquired by a Plan Support Party after the date hereof.  A Plan Support Party
shall notify the Company and counsel for the Informal Committee of Senior Notes,
in writing, of any Prepetition Indebtedness acquired by it within five (5)
Business Days of the execution of an agreement (or trade confirmation) in
respect of such acquisition.
 
SECTION 16. Public Announcements.  Except as required by applicable law or
regulation, or the rules of any applicable stock exchange or regulatory body, or
in filings to be made with the Bankruptcy Court (which shall be governed by
Section 8 of this Agreement), neither the Company nor the Plan Support Parties
shall, nor shall they permit any of their respective affiliates to, make any
public announcement or otherwise communicate with any news media in respect of
this Agreement or the transactions contemplated hereby or by the Definitive
Documents without the prior written consent of such parties (which consent shall
not be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, the Company may issue one or more press releases
or filings with the Securities and Exchange Commission related to the execution
and delivery of this Agreement and the transactions contemplated hereby and
shall provide a draft copy thereof at least one (1) Business Day prior to its
dissemination or release and reasonably consult with counsel to the Informal
Committee of Senior Notes with respect to the text thereof.  The foregoing shall
not prohibit the Company from disclosing the existence of this Agreement or the
approximate aggregate holdings of Prepetition Indebtedness by the Plan Support
Parties as a group.
 
SECTION 17. Waiver.  If the transactions contemplated herein are not
consummated, or following the occurrence of the Termination Date, if applicable,
nothing shall be construed herein as a waiver by any Party of any or all of such
Party’s rights and the Parties expressly reserve any and all of their respective
rights.  Pursuant to Federal Rule of Evidence 408 and any other applicable rules
of evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.
 
SECTION 18. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which, when so executed, shall constitute the same
instrument and the counterparts may be delivered by facsimile transmission or by
electronic mail in portable document format (.pdf).
 
SECTION 19. Amendments. Except as otherwise provided herein, this Agreement may
not be modified, amended or supplemented without the prior written consent of
the Company and the Requisite Plan Support Parties.
 
SECTION 20. Headings.  The headings of the sections, paragraphs, subsections and
subparagraphs of this Agreement are inserted for convenience only and shall not
affect the interpretation hereof.

 
19

--------------------------------------------------------------------------------

 

SECTION 21. Specific Performance.  It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including, without limitation, an order of the Bankruptcy Court or
other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder.
 
SECTION 22. Relationship Among Parties.  Notwithstanding anything herein to the
contrary, the duties and obligations of the Plan Support Parties under this
Agreement shall be several, not joint.  Furthermore, it is understood and agreed
that no Plan Support Party has any duty of trust or confidence in any form with
any other Plan Support Party, and there are no commitments among or between
them.  In this regard, it is understood and agreed that any Plan Support Party
may trade in the Prepetition Indebtedness or other debt or equity securities of
the Company without the consent of the Company or any other Plan Support Party,
subject to applicable securities laws and Sections 6 and 15 of this
Agreement.  No Plan Support Party shall have any responsibility for any such
trading by any other entity by virtue of this Agreement.  No prior history,
pattern or practice of sharing confidences among or between Plan Support Parties
shall in any way affect or negate this understanding and agreement.
 
SECTION 23. Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
SECTION 24. Governing Law, Consent to Jurisdiction; and Waiver of Jury Trial.
 
(a)           This Agreement will be governed by, and construed in accordance
with, the laws of the State of New York.  By its execution and delivery of this
Agreement, the Parties irrevocably and unconditionally agree that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, the Parties irrevocably
accept and submit themselves to the exclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceeding.  Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced, the Parties agree that the Bankruptcy Court
will have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.
 
(b)           THE PARTIES IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 
20

--------------------------------------------------------------------------------

 
 
SECTION 25. Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:
 
If to a Plan Support Party, to the address set forth beneath such Plan Support
Party’s name below, with a copy to:
 
If to the Informal Committee of Senior Noteholders:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attn:       Andrew V. Tenzer, Esq.
Michael H. Torkin, Esq.
Telephone:  (212) 848-4000
Facsimile:  (212) 848-7179
 
If to Agent under the Credit Agreement:
 
David Ruediger
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA  02199-7613
Tel:  617-239-0266
Fax: 617-227-4420
Email:  druediger@eapdlaw.com
 
Beth Duggan
Senior Legal Counsel
DDJ Capital Management, LLC
130 Turner Street
Building 3, Suite 600
Waltham, MA 02453
Telephone No.: 781.283.8549
Fax No.: 781.419.9149
Email: eduggan@ddjcap.com
 
If to the Company:
 
Haights Cross Communications, Inc.
10 New King Street
Suite 102
White Plains, NY 10604
Attn:  Paul J. Crecca, President and Chief Executive Officer
Telephone:  (914) 289-9422
Facsimile:  (866) 813-6464

 
21

--------------------------------------------------------------------------------

 

with a copy to:
 
Brown Rudnick LLP
One Financial Center
Boston, MA 02111
Attn:     Philip J. Flink, Esq.
  Steven D. Pohl, Esq.
Telephone:  (617) 856-8555
Facsimile:  (617) 856-8701
 
SECTION 26. Assignment; No Third-Party Beneficiaries.  The terms and provisions
of this Agreement are intended solely for the benefit of the Parties hereto and
their respective successors and permitted assigns, and it is not the intention
of the Parties to confer third-party beneficiary rights upon any other person.
 
SECTION 27. Access to Information.  The Company shall, and shall cause its
Representatives, financial advisers, investment bankers and counsel to afford
the Plan Support Parties, potential financing sources and their respective
authorized Representatives and legal and financial advisers reasonable access to
the Company’s management, offices, properties, book and records for purposes of
undertaking due diligence, evaluating the Company’s business plan and
participation in the Plan process; provided, that if in the reasonable judgment
of counsel to the Company such access would void the right of the Company to
maintain attorney-client, attorney work product or any other applicable
privilege as to non-disclosure of information, then denial of such access shall
not be a breach of this Agreement.  To the extent such information is provided
to the  Credit Agreement Lenders it will be deemed subject to the
confidentiality provisions of the Credit Agreement, and any other Plan Support
Party shall execute a confidentiality agreement with the Company on comparable
terms and conditions.
 
SECTION 28. Acknowledgment.  (a) This Agreement is not and shall not be deemed
to be, under applicable law, a solicitation for acceptance of the Plan.
 
(b)           The Parties acknowledge that all representations, warranties and
covenants made by any Plan Support Party on behalf of the accounts that it
manages are being made only with respect to the Prepetition Indebtedness held in
such accounts, and shall not apply to (or be deemed to be made in relation to)
any Prepetition Indebtedness that may be beneficially owned by the entity on
whose behalf such accounts are managed that are not held through such accounts.
 
(c)           Each Plan Support Party acknowledges that this Agreement modifies
certain rights and remedies it may have under the Credit Agreement or the
Indentures, and hereby agrees that it shall not attempt to exercise any rights
or remedies under the Credit Agreement or the Indentures (or instruct the Agent
or the indenture trustees to the Indentures to exercise any such rights or
remedies) in contravention of the terms hereof.
 
SECTION 29. Further Assurances.  All of the parties hereto shall execute such
documents and use commercially reasonable efforts to perform such further acts
(including, without limitation, obtaining any consents, exemptions,
authorizations or other actions by, or giving any notices to, or making any
filings with, any governmental authority or any other person) as may be
reasonably required or desirable to consummate the Restructuring/

 
22

--------------------------------------------------------------------------------

 

SECTION 30. Indemnification.  The Company hereby agrees to indemnify and hold
harmless the Plan Support Parties and/or the accounts the Plan Support Parties
manage or advise, and each of their respective affiliates, officers, directors,
members, partners, employees, agents, advisers, attorneys, and representatives
(each an “Indemnified Party”) from and against any and all claims (of the
Company or any third party), damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
that may be suffered or incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with or in
relation to any investigation, litigation or proceeding) arising out of or in
connection with this Agreement or the Transactions, except to the extent such
claims, damages, losses, liabilities or expenses are found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence, bad faith or willful
misconduct.  The foregoing indemnity shall survive termination of this Agreement
and shall constitute a joint and several obligation of each entity constituting
the “Company” as defined herein.

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Plan Support Parties have executed this
Agreement as of the date first written above.
 
Haights Cross Operating Company
 
By:
/s/ Eugene Davis
Name:
Eugene Davis
Title:
Chairman of the Board
   
Haights Cross Communications, Inc.
 
By:
/s/ Eugene Davis
Name:
Eugene Davis
Title:
Chairman of the Board
   
SNEP, LLC (formerly named Sundance/NewBridge
Educational Publishing, LLC)
 
By:
/s/ Eugene Davis
Name:
Eugene Davis
Title:
Chairman of the Board
   
Triumph Learning, LLC
 
By:
/s/ Eugene Davis
Name:
Eugene Davis
Title:
Chairman of the Board
   
Recorded Books, LLC
 
By:
/s/ Eugene Davis
Name:
Eugene Davis
Title:
Chairman of the Board

 
 
24

--------------------------------------------------------------------------------

 


AMERICAN GENERAL LIFE INSURANCE
COMPANY
  By:
AIG Global Investment Corp., Investment Adviser
 
By:
/s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
     
AMERICAN GENERAL LIFE AND ACCIDENT INSURANCE COMPANY
  By:  AIG Global Investment Corp., Investment Adviser     
By:
/s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
     
AMERICAN INTERNATIONAL LIFE AND ASSURANCE COMPANY OF NEW YORK
  By:  AIG Global Investment Corp., Investment Adviser     
By:
/s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
   
AIG LIFE INSURANCE COMPANY
 
By:   
AIG Global Investment Corp., Investment Adviser     
By:
/s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
 

 
 
25

--------------------------------------------------------------------------------

 
 
THE UNITED STATES LIFE INSURANCE
COMPANY IN THE CITY OF NEW YORK
  By:  AIG Global Investment Corp., Investment Adviser     
By:
/s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
   
THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
  By:  AIG Global Investment Corp., Investment Adviser     
By:
 /s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
   
EMD INVEST F.M.B.A.
  By:  AIG Global Investment Corp., Investment Sub-Adviser     
By:
/s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
   
EMPLOYEES RETIREMENT SYSTEM OF TEXAS
  By:  AIG Global Investment Corp., Investment Adviser     
By:
/s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
 

 
 
26

--------------------------------------------------------------------------------

 
 
WESTERN NATIONAL LIFE INSURANCE COMPANY (FKA AIG ANNUITY INSURANCE COMPANY
 
By:
AIG Global Investment Corp., Investment Adviser
   
By:
/s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
   
SUN AMERICA LIFE INSURANCE COMPANY
 
By:
AIG Global Investment Corp., Investment Adviser
   
By:
/s/ Bryan Petermann
Name:
Bryan Petermann
Title:
Managing Director
 

 
 
27

--------------------------------------------------------------------------------

 
 
DDJ Capital Management Group Trust
 
By:
  DDJ Capital Management, LLC, as attorney-in-fact
   
By:
/s/ Anthony M. Ranaldi
Name:
Anthony M. Ranaldi
Title:
Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name:
Elizabeth B. Duggan
Title:
Authorized Signatory
   
DDJ High Yield Fund
 
By:
DDJ Capital Management, LLC,
 
its attorney-in-fact
   
By:
/s/ Anthony M. Ranaldi
Name:
Anthony M. Ranaldi
Title:
Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name:
Elizabeth B. Duggan
Title:
Authorized Signatory
   
DDJ/Ontario Credit Opportunities Fund, L.P.
 
By:  DDJ Capital Management, LLC, in its capacity as Investment Manager
 
By:
/s/ Anthony M. Ranaldi
Name:
Anthony M. Ranaldi
Title:
Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name:
Elizabeth B. Duggan
Title:
Authorized Signatory
 

 
 
28

--------------------------------------------------------------------------------

 


DDJ Capital Management, LLC, on behalf of certain accounts it manages, severally
and not jointly
 
By:
/s/ Anthony M. Ranaldi
Name:
Anthony M. Ranaldi
Title:
Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name:
Elizabeth B. Duggan
Title:
Authorized Signatory


 
29

--------------------------------------------------------------------------------

 
 
Newstart Factors, Inc.
 
By:
/s/ John V. Koerber
Name:
John V. Koerber
Title:
     
Bennett Restructuring Fund, L.P.
 
By:
/s/ John V. Koerber
Name:
John V. Koerber
Title:
     
Bennett Offshore Restructuring Fund, Inc.
 
By:
/s/ John V. Koerber
Name:
John V. Koerber
Title:
     
Bennett Restructuring Fund, L.P.
 
By:
/s/ John V. Koerber
Name:
John V. Koerber
Title:
   


 
30

--------------------------------------------------------------------------------

 


GoldenTree 2004 Trust
 
By:
GoldenTree Asset Management, LP,
 
its Investment Advisor
   
By:
/s/ George Hartigan
Name:
George Hartigan
Title:
Vice President
   
GoldenTree Credit Opportunities Financing I, Ltd
 
By:
GoldenTree Asset Management, LP
   
By:
/s/ George Hartigan
Name:
George Hartigan
Title:
Vice President
   
GoldenTree Master Fund, Ltd
 
By:
GoldenTree Asset Management, LP
   
By:
/s/ George Hartigan
Name:
George Hartigan
Title:
Vice President
 

 
 
31

--------------------------------------------------------------------------------

 
 
GoldenTree High Yield Value Master Fund, Ltd
 
By:
GoldenTree Asset Management, LP
   
By:
/s/ George Hartigan
Name:
George Hartigan
Title:
Vice President
 

 
 
32

--------------------------------------------------------------------------------

 

Exhibit A
 
Term Sheet
 
Administrative Expense Claims
 
“Administrative Expense Claims” shall include (i) Allowed1 claims for reasonable
fees and expenses of professionals retained in the  Chapter 11 Case with the
approval of the Bankruptcy Court, (ii) all reasonable fees and expenses incurred
by the professional advisors to (A) the Informal Committee of Senior Notes,
including, without limitation, Shearman & Sterling LLP pursuant to the terms of
their pre-petition engagement letter with the Company, (B) the Agent and Credit
Agreement Lenders and (C) the Company, including Houlihan Lokey Howard & Zukin
Capital, Inc. and Brown Rudnick LLP, (iii) claims for reasonable out-of-pocket
expenses incurred by (A) the members of the Informal Committee of Senior Notes
and (B) the Agent and Credit Agreement Lenders and (iv) claims under
section 503(b) of the Bankruptcy Code.
         
Each holder of an Allowed Administrative Expense Claim will receive payment in
full in cash of the unpaid portion of such Allowed Administrative Expense Claim
(i) on the Plan Effective Date or as soon thereafter as reasonably practicable,
(ii) in the ordinary course of the Company’s business or (iii) as otherwise
agreed by the Company and such holder.
     
Priority Tax Claims
 
Allowed claims under Bankruptcy Code section 507(a)(8) (“Priority Tax Claims”)
will be treated in accordance with Bankruptcy Code section 1129(a)(9)(C).
     
Other Priority Claims
 
On the Plan Effective Date, or as soon thereafter as reasonably practicable,
each holder of an Allowed claim under Bankruptcy Code section 507(a) other than
an Administrative Expense Claim or a Priority Tax Claim will receive payment in
full.
     
Credit Agreement Claims
 
All amounts owed under the terms of the Credit Agreement, including without
limitation post-petition interest (including paid in kind interest and default
rate interest, as applicable), shall be treated as an allowed claim under the
Plan.

  

--------------------------------------------------------------------------------

1
“Allowed” shall mean any claim that is determined to be an allowed claim in the
Company’s bankruptcy case in accordance with section 502 and/or 506 of the
Bankruptcy Code.


 
33

--------------------------------------------------------------------------------

 
 

   
On the Plan Effective Date, each Credit Agreement Lender shall receive cash in
the amount equal to its allowed claim under the Credit Agreement; provided,
however, that in the event the Company, notwithstanding its commercially
reasonable best efforts, is unable to procure financing in an amount sufficient
to be able to make such cash payment (pursuant to the Financing Commitment or
otherwise), each Credit Agreement Lender shall receive New First Lien Notes in
an aggregate principal amount equal to such allowed claim amount.  Each Plan
Support Party agrees that it will not contest (i) the claim amount of any Credit
Agreement Lender (including based on any valuation) and (ii) the right of the
Credit Agreement Lenders to receive adequate protection for interest and fees.
     
Senior Notes
 
On the Plan Effective Date, each holder of a Senior Note will receive its
pro-rata share of:  (i) New Second Lien Notes, (ii) 92% of the common equity of
the Reorganized HCC (the “Reorganized HCC Common Stock”), subject to dilution
based on the Rights Offering, if consummated, and any Exit Warrants [and the
Management Incentive Plan], plus (iii) the Rights Offering Proceeds (defined
below), if any.
         
The Reorganized HCC Common Stock, among other things, shall (i) be the sole
class of equity securities of Reorganized HCC and (ii) qualify for the
protections afforded by section 1145 of the Bankruptcy Code.
     
Senior Discount Notes
 
On the Plan Effective Date, so long as the class representing the Senior
Discount Notes has voted to accept the Plan, each holder of Senior Discount
Notes will receive its pro-rata share of:  (i) 8% of the Reorganized HCC Common
Stock, subject to dilution based on the Rights Offering, if consummated, and any
Exit Warrants [and the Management Incentive Plan]; (ii) subject to the terms and
conditions described below, a right to purchase up to [_]% of the Reorganized
HCC Common Stock for net cash proceeds equal to the Rights Offering Proceeds;
and (iii) the Exit Warrants.
         
So long as the class representing the Senior Discount Notes has voted to accept
the Plan, each holder of Senior Discount Notes will be entitled to participate
in a $32.5 million (the “Rights Offering Proceeds”) rights offering (the “Rights
Offering”) to acquire [_]% of the Reorganized HCC Common Stock at the exercise
price described below.  The Rights Offering shall be consummated prior to the
hearing to confirm the Plan, and the terms and conditions of the Rights Offering
shall be documented in the Disclosure Statement.
         
The per share strike price of the warrants and per share exercise price of the
rights will be based on: (i) the aggregate principal amount of the New First
Lien Notes, plus (ii) the aggregate principal amount of the Senior Notes, plus
accrued but unpaid interest thereon through the Petition Date, less (iii) net
cash of the Reorganized Company on the Plan Effective Date in excess of $15
million.

 
 
34

--------------------------------------------------------------------------------

 


General Unsecured Claims
 
On the Plan Effective Date, or as soon thereafter as reasonably practicable,
each holder of an allowed general unsecured claim will remain unimpaired.
     
Equity Interests
 
The holders of equity interests in HCC will receive no distributions under the
Plan on account of such interests.  All existing equity interests, including any
options, right, warrants, or other similar interests issued by HCC will be
cancelled on the Plan Effective Date.  Equity interests in direct and indirect
subsidiaries of HCC will remain in place, as reorganized.
     
Executory Contracts & Leases
 
Subject to further review.
     
Management Incentive Plan
 
On or as soon as reasonably practicable after the Plan Effective Date, a
management incentive plan (the “Management Incentive Plan”) acceptable to the
Requisite Plan Support Parties and the Company shall be implemented for
designated members of senior management of Reorganized HCC.
     
Employee Incentive Plan
 
TBD
     
Reporting/Trading
 
Reorganized HCC shall not, upon emergence, be a reporting issuer, and the
Reorganized HCC Common Stock shall not be listed for trading on any exchange or
automated quotation system.  Reorganized HCC shall provide security holders with
audited financial statements prepared in accordance with “public” US GAAP
including regular interim financial statements and “MD&A” and, to the extent
permitted by applicable law prior to becoming a reporting company, make such
audited financial statements publicly available.
     
Registration Rights Agreement
 
Noteholders acquiring more than [10]% of the Reorganized HCC Common Stock under
the Plan shall, on the Plan Effective Date, enter into a registration rights
agreement with respect to the Reorganized HCC Common Stock, reasonably
acceptable to such Noteholders and the Company that provides for certain demand
and “piggyback” registration rights, as well as customary cutback and lockup
provisions reasonably acceptable to such Noteholders and the Company.
     
Shareholder Agreement
 
On the Plan Effective Date, Reorganized HCC and each holder of Reorganized HCC
Common Stock shall enter into a shareholder agreement acceptable to the
Requisite Plan Support Parties and the Company.
     
Corporate Governance
 
The initial board of directors of Reorganized HCC will consist of seven
directors.  So long as the class representing the Senior Discount Notes has
voted to accept the Plan, one director shall be selected by a majority of the
holders of Senior Discount Notes.  The remaining directors shall be nominated by
the Requisite Plan Support Parties.

 
 
35

--------------------------------------------------------------------------------

 


Additional Conditions to be satisfied prior to the Solicitation Commencement
Date or Prepackaged Plan Agreement Date, as the case may be
 
The Company’s management shall have presented to the Plan Support Parties a
business plan for Reorganized HCC for 2010 and 2011 to the Requisite Plan
Support Parties.
     
Confirmation that the Plan includes other customary conditions to effectiveness,
including, without limitation, no stay of the confirmation order or occurrence
of a Material Adverse Change.

 
 
36

--------------------------------------------------------------------------------

 

Schedule 1
 
Terms of the New First Lien Notes
 
Item
 
Proposed Terms
     
Issuer
 
Reorganized HCOC
     
Guarantors
 
All domestic subsidiaries that currently guarantee the Credit Agreement, and
such other foreign subsidiaries as may be required by the Requisite Plan Support
Parties and any parent entity of Reorganized HCOC (together with the
Issuer,  the “Note Parties”).
     
Initial Principal Amount
 
$100 million
     
Amortization
 
None
     
Interest
 
LIBOR +1000 bps per annum.  LIBOR floor of 300 bps
 
Interest shall be payable as follows: on the last day of selected interest
periods (which shall be one, two, three and six months) (and at the end of every
three months, in the case of interest periods of longer than three months); and
upon prepayment, in each case payable in arrears and computed on the basis of a
360-day year.
 
Default rate +2%
     
Funding Protection
 
Customary for transactions of this type, including breakage costs, gross-up for
tax withholding, compensation for increased costs and compliance with capital
adequacy and other regulatory restrictions.
     
Maturity
 
The date that is three years from the Plan Effective Date.
     
Call Premium
 
Year 1 1%
 
Year 2 1%
 
Year 3 0%
     
Collateral
 
First-priority liens on all assets of HCC and the Subsidiary Guarantors, junior
only to certain permitted liens.




 
37

--------------------------------------------------------------------------------

 

 
Item
 
Proposed Terms
     
Mandatory Prepayments
 
Issuer shall make the following mandatory prepayments (subject to certain basket
amounts and exceptions to be negotiated in the definitive documentation):
 
1.            Indebtedness/Equity/Extraordinary Receipts:  Prepayments in an
amount equal to (a) ●% of the net cash proceeds received from the incurrence of
indebtedness, (b) ●% of the net cash proceeds received from the issuance of
additional equity (but specifically excluding any net cash proceeds received in
connection with the proposed rights offering with respect to the Company’s
proposed plan of reorganization), including the Exit Warrants and (c) ●% of the
net cash proceeds from the receipt of any extraordinary receipts (including,
without limitation, insurance proceeds, tax refunds and similar receipts outside
of the ordinary course) by the Note Parties (other than certain permitted
indebtedness, issuances of equity to Issuer or any Guarantor by any of its or
their subsidiaries, certain permitted securities having terms to be agreed upon
and other exceptions and baskets to be agreed upon, as specified in the
definitive documents and including capacity for reinvestment within a specified
time period on terms mutually agreeable and in amounts to be determined),
payable no later than the fifteenth (15) Business Day following the date of
receipt.
 
2.            Dispositions:  Prepayments in an amount equal to 100% of the net
cash proceeds from the sale or other disposition of any property or assets of
Borrower or its subsidiaries made outside of the ordinary course of business
(including as a result of casualty or condemnation, subject to certain
exceptions and baskets to be agreed upon), except for (a) the sale of inventory
or obsolete or worn-out property in the ordinary course of business, and
(b) certain other customary exceptions (including capacity for reinvestment
within a specified time period) to be agreed upon by the Requisite Plan Support
Parties.
 
3.            Excess Cash Flow:  Beginning with the fiscal year ended [2011]
prepayments in an amount equal to [50%] of the annual Excess Cash Flow of the
Note Parties within ● days following the Issuer’s fiscal year end.  “Excess Cash
Flow” to be defined in a manner consistent or no less favorable to the Issuer
than the definition given to such term in the existing Credit Agreement.
 
4.            Change of Control:  Mandatory redemption at 101% of principal
amount plus accrued and unpaid interest.
 
All net proceeds of such sales shall be applied in accordance with the
Application of Payments section provided below.

 
 
38

--------------------------------------------------------------------------------

 


Item
 
Proposed Terms
     
Application of Payments
 
All mandatory prepayments will be applied without penalty or premium (except for
breakage costs, if any) and will be applied, first, to the New First Lien Term
Notes until repaid in full, and second, to the New Second Lien Term Notes.
 
All payments during an event of default shall be applied first to the
outstanding principal amount and accrued and unpaid interest, expenses, costs
and fees thereon under the New First Lien Notes until repaid in full, thereafter
the New Second Lien Term Notes.
     
Representations and Warranties
 
Such representations and warranties by the Note Parties as are usual and
customary for financings of this kind including, without limitation, financial
statements (including pro forma financial statements); absence of undisclosed
liabilities; no material adverse change; corporate existence; compliance with
law; corporate power and authority; enforceability of documents; no conflict
with law or contractual obligations; no material litigation; no default;
ownership of property; liens and priority of the notes; intellectual property;
no burdensome restrictions; taxes; ERISA; subsidiaries; environmental matters;
solvency; labor matters; accuracy of disclosure; margin regulations; and
creation and perfection of security interests.
     
Affirmative Covenants
 
Such affirmative covenants by the Note Parties as are usual and customary for
financings of this kind including, without limitation, [obtaining a rating from
S&P or such other agency acceptable to the Senior Noteholders and the
Company], delivery of financial statements, reports, notices of default,
litigation and other material events; payment of federal state and material
local taxes and other obligations; continuation of business and maintenance of
existence and material rights and material privileges; compliance with laws and
material contractual obligations, except as would not have a material adverse
effect; maintenance of material property and insurance (at levels and of the
type maintained by similar sized business in the same or similar businesses);
maintenance of books and records; and compliance with environmental laws;
further assurances.

 
 
39

--------------------------------------------------------------------------------

 
 
Item
 
Proposed Terms
     
Negative Covenants
 
Such negative covenants by the Note Parties as are usual and customary for
financings of this kind including, without limitation, limitations with respect
to other indebtedness (including negative pledge, guarantee obligations); liens;
mergers, consolidations, liquidations and dissolution; sales and other
dispositions of assets; dividends and other payments in respect of capital
stock; capital expenditures; investments, loans and advances; payments and
modifications of subordinated and other debt instruments with exceptions and
baskets to be agreed upon; transactions with affiliates; changes in fiscal year;
negative pledge clauses restricting subsidiary distributions; prepayment of
other debt; and changes in lines of business, in each case, with exceptions and
baskets to be agreed.
     
Financial Covenants
 
Financial covenants as are usual and customary for financings of this kind
including, without limitation, maximum leverage, maximum capital expenditures,
minimum EBITDA and minimum interest coverage (exclusive of non-cash pay PIK
interest, if applicable) in amounts to be determined, each to be tested on a
quarterly basis (with monthly financial reporting).
     
Events of Default
 
Events of default as are usual and customary for financings of this kind
including, without limitation, failure to make payments of principal, interest
or fees when due; failure to pay other amounts; material inaccuracy of
representations and warranties; violations of covenants:  cross-default to
material indebtedness to be agreed; certain ERISA events; material monetary and
non-monetary judgments; and actual or asserted impairment of any guarantee or
security document or security interests.
     
Governing Law and Jurisdiction
 
The Note Parties will submit to the non-exclusive jurisdiction and venue of the
federal and state courts of the State of New York and shall waive any right to
trial by jury.  New York law shall govern the Loan Documents.
     
Other
 
The foregoing is intended to summarize certain basic terms of the New First Lien
Notes.  It is not intended to be a definitive list of all of the requirements in
connection therewith.

 
 
40

--------------------------------------------------------------------------------

 

Schedule 2
 
Terms of New Second Lien Notes
 
Item
 
Proposed Terms
     
Issuer
 
Reorganized HCOC
     
Guarantors
 
Same as New First Lien Notes
     
Initial Principal Amount
 
$80 million
     
Amortization
 
None
     
Interest
 
L+1300 bps per annum
 
LIBOR floor of 300 bps
 
100 bps shall be permitted to PIK, subject to cash flow test which, if met,
causes cash payment
 
Interest shall be payable as follows: on the last day of selected interest
periods (which shall be one, two, three and six months) (and at the end of every
three months, in the case of interest periods of longer than three months); and
upon prepayment, in each case payable in arrears and computed on the basis of a
360-day year.
 
Default rate +2%.
     
Funding Protection
 
Customary for transactions of this type, including breakage costs, gross-up for
tax withholding, compensation for increased costs and compliance with capital
adequacy and other regulatory restrictions.
     
Maturity
 
The date that is four years from the Plan Effective Date.
     
Call Premium
 
Year 1 3%
 
Year 2 2%
 
Year 3 1%
 
Year 4 0%
      Collateral  
Second-priority liens on all collateral securing the New First Lien Notes,
subject to permitted liens

 
 
41

--------------------------------------------------------------------------------

 


Item
 
Proposed Terms
     
Mandatory Prepayments
 
Subject to the discharge of the New First Lien Notes, the Issuer shall make the
following mandatory prepayments (subject to certain basket amounts and
exceptions to be negotiated in the definitive documentation):
 
1.           Indebtedness/Equity/Extraordinary Receipts:  Prepayments in an
amount equal to (a) ●% of the net cash proceeds received from the incurrence of
indebtedness, (b) ●% of the net cash proceeds received from the issuance of
additional equity (but specifically excluding any net cash proceeds received in
connection with the proposed rights offering with respect to the Company’s
proposed plan of reorganization), including the Exit Warrants and (c) ●% of the
net cash proceeds from the receipt of any extraordinary receipts (including,
without limitation, insurance proceeds, tax refunds and similar receipts outside
of the ordinary course) by the Note Parties (other than certain permitted
indebtedness, issuances of equity to Issuer or any Guarantor by any of its or
their subsidiaries, certain permitted securities having terms to be agreed upon
and other exceptions and baskets to be agreed upon, as specified in the
definitive documents and including capacity for reinvestment within a specified
time period on terms mutually agreeable and in amounts to be determined),
payable no later than the fifteenth (15) Business Day following the date of
receipt.
 
2.           Dispositions:  Prepayments in an amount equal to 100% of the net
cash proceeds from the sale or other disposition of any property or assets of
Borrower or its subsidiaries made outside of the ordinary course of business
(including as a result of casualty or condemnation, subject to certain
exceptions and baskets to be agreed upon), except for (a) the sale of inventory
or obsolete or worn-out property in the ordinary course of business, and
(b) certain other customary exceptions (including capacity for reinvestment
within a specified time period) to be agreed upon by the Requisite Plan Support
Parties.
 
3.           Excess Cash Flow:  Beginning with the fiscal year ended [2011]
prepayments in an amount equal to [50%] of the annual excess cash flow of the
Note Parties within ● days following the Issuer’s fiscal year end.  “Excess Cash
Flow” to be defined in a manner consistent or no less favorable to the Issuer
than the definition given to such term in the existing Credit Agreement.
 
4.           Change of Control:  Mandatory redemption at 101% of principal
amount plus accrued and unpaid interest.
 
All net proceeds of such sales shall be applied in accordance with the
Application of Payments section provided below.

 
 
42

--------------------------------------------------------------------------------

 
 
Item
 
Proposed Terms
     
Application of Payments:
 
All mandatory prepayments will be applied without penalty or premium (except for
breakage costs, if any) and will be applied, first, to the New First Lien Term
Notes until repaid in full, and second, to the New Second Lien Term Notes.
 
All payments during an event of default shall be applied to first to the
outstanding principal amount and accrued and unpaid interest, expenses, costs
and fees thereon under the New First Lien Notes until repaid in full, thereafter
the New Second Lien Term Notes.
     
Representations and Warranties
 
Such representations and warranties by the Note Parties as are usual and
customary for financings of this kind including, without limitation, financial
statements (including pro forma financial statements); absence of undisclosed
liabilities; no material adverse change, except for the commencement of the
Chapter 11 Cases; corporate existence; compliance with law; corporate power and
authority; enforceability of documents; no conflict with law or contractual
obligations; no material litigation; no default; ownership of property; liens
and priority of the notes; intellectual property; no burdensome restrictions;
taxes; ERISA; subsidiaries; environmental matters; solvency; labor matters;
accuracy of disclosure; margin regulations; and creation and perfection of
security interests.
     
Affirmative Covenants
 
Such affirmative covenants by the Note Parties as are usual and customary for
financings of this kind including, without limitation, [obtaining a rating from
S&P or such other agency acceptable to the Senior Noteholders and the
Company], delivery of financial statements, reports, notices of default,
litigation and other material events; payment of federal state and material
local taxes and other obligations; continuation of business and maintenance of
existence and material rights and material privileges; compliance with laws and
material contractual obligations, except as would not have a material adverse
effect; maintenance of material property and insurance (at levels and of the
type maintained by similar sized business in the same or similar businesses);
maintenance of books and records; and compliance with environmental laws;
further assurances.

 
 
43

--------------------------------------------------------------------------------

 


Item
 
Proposed Terms
     
Negative Covenants
 
Such negative covenants by the Note Parties as are usual and customary for
financings of this kind including, without limitation, limitations with respect
to other indebtedness (including negative pledge, guarantee obligations); liens;
mergers, consolidations, liquidations and dissolution; sales and other
dispositions of assets; dividends and other payments in respect of capital
stock; capital expenditures; investments, loans and advances; payments and
modifications of subordinated and other debt instruments with exceptions and
baskets to be agreed upon; transactions with affiliates; changes in fiscal year;
negative pledge clauses restricting subsidiary distributions; prepayment of
other debt; and changes in lines of business, in each case, with exceptions and
baskets to be agreed.
     
Financial Covenants
 
Financial covenants as are usual and customary for financings of this kind
including, without limitation, maximum leverage, maximum capital expenditures,
minimum EBITDA and minimum interest coverage (exclusive of non-cash pay PIK
interest, if applicable) in amounts to be determined, each to be tested on a
quarterly basis (with monthly financial reporting).
     
Events of Default
 
Events of default as are usual and customary for financings of this kind
including, without limitation, failure to make payments of principal, interest
or fees when due; failure to pay other amounts; material inaccuracy of
representations and warranties; violations of covenants:  cross-default to
material indebtedness to be agreed; certain ERISA events; material monetary and
non-monetary judgments; and actual or asserted impairment of any guarantee or
security document or security interests.
     
Governing Law and Jurisdiction:
 
The Note Parties will submit to the non-exclusive jurisdiction and venue of the
federal and state courts of the State of New York and shall waive any right to
trial by jury.  New York law shall govern the Loan Documents.
     
Other
 
The foregoing is intended to summarize certain basic terms of the New Second
Lien Notes.  It is not intended to be a definitive list of all of the
requirements in connection therewith.
     
Intercreditor Agreement
 
The intercreditor agreement shall contain terms and conditions that are
customary for transactions of this nature and that is otherwise reasonably
acceptable to the Senior Noteholders and Credit Agreement Lenders, providing
for, among other things, lien priority and related creditor rights as between
the New First Lien Notes and New Second Lien Notes.

 
 
44

--------------------------------------------------------------------------------

 

Schedule 3
 
Terms of the Exit Warrants
 
Item
 
Proposed Terms
     
Issuer
 
Reorganized HCC
     
Expiry Date
 
Three years following the Plan Effective Date
     
Strike Price
 
A price per share of Reorganized HCC Common Stock based on the price described
in the Term Sheet.
     
Total Shares Purchasable Under Warrants
 
10% of the issued and outstanding shares of Reorganized HCC Common Stock as of
the Plan Effective Date
     
Adjustments
 
Splits or combinations and other customary anti-dilution protections
     
Other terms and conditions
 
Terms and conditions customary for securities of this nature.

 
 
45

--------------------------------------------------------------------------------

 

Exhibit B
 
Assumption Agreement
 
Reference is hereby made to that certain plan support agreement dated as of
August [__], 2009 (as such agreement may be amended, modified or supplemented
from time to time, the “Plan Support Agreement”) among Haights Cross
Communications, Inc., Haights Cross Operating Company and the Senior
Noteholders, Senior Discount Noteholders and Credit Agreement Lenders party
thereto.  Capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Plan Support Agreement.  As a condition precedent
to becoming the beneficial holder or owner of [__________] dollars ($__________)
in [___] [Senior Notes][Senior Discount Notes][Credit Agreement Loans](as
defined in the Plan Support Agreement), the undersigned ______________ (the
“Transferee”), hereby agrees to become bound by the terms, conditions and
obligations set forth in the Plan Support Agreement as a Plan Support
Party.  The Transferee hereby makes, as of the date hereof, the representation
and warranties to the other Plan Support Parties set forth in Section 7
thereof.  This Assumption Agreement shall take effect and shall become an
integral part of the Plan Support Agreement immediately upon its execution and
the Transferee shall be deemed to be bound by all of the terms, conditions and
obligations of the Plan Support Agreement as a Plan Support Party as of the date
hereof.
 
IN WITNESS WHEREOF, the ASSUMPTION AGREEMENT has been duly executed by each of
the undersigned as of the date specified below.
 
Date:  __________, 2009
 

     
Name of Transferor
 
Name of Transferee
           
Authorized Signatory of Transferor
 
Authorized Signatory of Transferee
           
(Type or Print Name and Title of
Authorized Signatory)
 
(Type or Print Name and Title of Authorized
Signatory)
         
Address of Plan Support Party:
                           
Attn:
     
Tel:
     
Fax:
     
Email:
 

 
 
46

--------------------------------------------------------------------------------

 

Exhibit C
 
IC Acknowledgment
 
Reference is made to that certain Plan Support Agreement, dated as of August
[__], 2009 among Haights Cross Communications, Inc., Haights Cross Operating
Company and the Senior Noteholders, Senior Discount Noteholders and Credit
Agreement Lenders party hereto.  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Plan Support Agreement.  HCC and
HCOC, on the one hand, and the undersigned Requisite Plan Support Parties, on
the other hand, acknowledge and agree that the forms of the Disclosure
Statement, and the Plan, and all related documents, exhibits, annexes and
schedules thereto, all as attached to this IC Acknowledgment, are not
inconsistent with the Term Sheet and otherwise are in form and substance
reasonably satisfactory to the Requisite Plan Support Parties, HCC and HCOC.
 

 
[REQUISITE PLAN SUPPORT PARTY]
     
By:
     
Name:
   
Title:
       
HAIGHTS CROSS
COMMUNICATIONS, INC.,
     
By:
     
Name:
   
Title:
     
HAIGHTS CROSS OPERATING
COMPANY
     
By:
     
Name:
   
Title:

 
 
47

--------------------------------------------------------------------------------

 



 
TRIUMPH LEARNING, LLC
SNEP, LLC
RECORDED BOOKS, LLC
     
By:
     
[ ]:
   
[title] for each of the above entities:

 
 
48

--------------------------------------------------------------------------------

 